 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2001 STOCK AWARD AND INCENTIVE PLAN

 OF

  MINERALS TECHNOLOGIES INC.

(as amended October 18, 2001)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

PAGE

Purpose.............................................................................................................................................................................

1

Definitions..........................................................................................................................................................................

1

Administration....................................................................................................................................................................

3

Stock Subject to
Plan........................................................................................................................................................

5

Eligibility; Per-Person Award
Limitations............................................................................................................................

5

Specific Terms of
Awards..................................................................................................................................................

6

Performance Awards, Including Annual Incentive
Awards...................................................................................................

10

Certain Provisions Applicable to
Awards............................................................................................................................

13

Change in
Control..............................................................................................................................................................

15

Additional Award Forfeiture
Provisions..............................................................................................................................

17

General
Provisions.............................................................................................................................................................

20

 

 

 

 

--------------------------------------------------------------------------------

2001 STOCK AWARD AND INCENTIVE PLAN
OF MINERALS TECHNOLOGIES INC.

 

     1.     Purpose.  The purpose of this 2001 Stock Award and Incentive Plan
(the "Plan") is to aid Minerals Technologies Inc., a Delaware corporation (the
"Company"), in attracting, retaining, motivating and rewarding employees,
non-employee directors, and other persons who provide substantial services to
the Company or its subsidiaries or affiliates, to provide for equitable and
competitive compensation opportunities, to recognize individual contributions
and reward achievement of Company goals, and promote the creation of long-term
value for stockholders by closely aligning the interests of Participants with
those of stockholders.  The Plan authorizes stock-based and cash-based
incentives for Participants.

     2.     Definitions.  In addition to the terms defined in Section 1 above
and elsewhere in the Plan, the following capitalized terms used in the Plan have
the respective meanings set forth in this Section:

      (a)     "Annual Incentive Award" means a type of Performance Award granted
to a Participant under Section 7(c) representing a conditional right to receive
cash, Stock or other Awards or payments, as determined by the Committee, based
on performance in a performance period of one fiscal year or a portion thereof.

      (b)     "Award" means any Option, Restricted Stock, Deferred Stock, Stock
granted as a bonus or in lieu of another award, Dividend Equivalent, Other
Stock-Based Award, Performance Award or Annual Incentive Award, together with
any related right or interest, granted to a Participant under the Plan.

      (c)     "Beneficiary" means the legal representatives of the Participant's
estate entitled by will or the laws of descent and distribution to receive the
benefits under a Participant's Award upon a Participant's death, provided that,
if and to the extent authorized by the Committee, a Participant may be permitted
to designate a Beneficiary, in which case the "Beneficiary" instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Participant's Award upon such Participant's death.  Unless otherwise determined
by the Committee, any designation of a Beneficiary other than a Participant's
spouse shall be subject to the written consent of such spouse.

      (d)     "Board" means the Company's Board of Directors.

      (e)     "Change in Control" and related terms have the meanings specified
in Section 9.

      (f)     "Code" means the Internal Revenue Code of 1986, as
amended.  References to any provision of the Code or regulation (including a
proposed regulation) thereunder shall include any successor provisions and
regulations.

1

--------------------------------------------------------------------------------

      (g)     "Committee" means the Compensation and Nominating Committee of the
Board; provided, however, that, directors appointed or serving as members of the
Committee shall not be employees of the Company or any subsidiary or
affiliate.  In appointing members of the Committee, the Board will consider
whether a member is or will be a Qualified Member, but such members are not
required to be Qualified Members at the time of appointment or during their term
of service on the Committee.  The full Board may perform any function of the
Committee hereunder, in which case the term "Committee" shall refer to the
Board.  

      (h)      "Covered Employee" means an Eligible Person who is a Covered
Employee as specified in Section 11(j).

      (i)     "Deferred Stock" means a right, granted to a Participant under
Section 6(d), to receive Stock or Other Stock-Based Awards or a combination
thereof at the end of a specified deferral period.

      (j)     "Dividend Equivalent" means a right, granted to a Participant
under Section 6(f), to receive cash, Stock, other Awards or other property equal
in value to all or a specified portion of the dividends paid with respect to a
specified number of shares of Stock.

      (k)     "Effective Date" means the effective date specified in Section
11(p).

      (l)     "Eligible Person" has the meaning specified in Section 5.  

      (m)     "Exchange Act" means the Securities Exchange Act of 1934, as
amended.  References to any provision of the Exchange Act or rule (including a
proposed rule) thereunder shall include any successor provisions and rules.

      (n)     "Fair Market Value" means the fair market value of Stock, Awards
or other property as determined by the Committee or under procedures established
by the Committee.  Unless otherwise determined by the Committee, the Fair Market
Value of Stock shall be the average of the high and low sales prices per share
of Stock reported on a consolidated basis for securities listed on the principal
stock exchange or market on which Stock is traded on the day on which the Award
of such Stock is made or, if there is no sale on that day, then on the next day
on which a sale is reported.

      (o)     "Incentive Stock Option" or "ISO" means any Option designated as
an incentive stock option within the meaning of Code Section 422 or any
successor provision thereto and qualifying thereunder.

      (p)     "Option" means a right, granted to a Participant under Section
6(b), to purchase Stock or Other Stock-Based Awards at a specified price during
specified time periods.

2

--------------------------------------------------------------------------------

      (q)     "Other Stock-Based Awards" means Awards granted to a Participant
under Section 6(g).

      (r)     "Participant" means a person who has been granted an Award under
the Plan which remains outstanding, including a person who is no longer an
Eligible Person.

      (s)     "Performance Award" means a conditional right, granted to a
Participant under Sections 6(h) and 7, to receive cash, Stock or other Awards or
payments, as determined by the Committee, based upon performance criteria
specified by the Committee.  

      (t)     "Preexisting Plan" means the Stock and Incentive Plan of Minerals
Technologies Inc. (as amended and restated as of February 22,2001).  

      (u)     "Qualified Member" means a member of the Committee who is a
"Non-Employee Director" within the meaning of Rule 16b-3(b)(3) and an "outside
director" within the meaning of Regulation 1.162-27 under Code Section 162(m).

      (v)     "Restricted Stock" means Stock granted to a Participant under
Section 6(c) which is subject to certain restrictions and to a risk of
forfeiture.

      (w)     "Rule 16b-3" means Rule 16b-3, as from time to time in effect and
applicable to Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.

      (x)     "Stock" means the Company's Common Stock, par value $0.10 per
share, and any other equity securities of the Company that may be substituted or
resubstituted for Stock pursuant to Section 11(c).

     3.     Administration.

      (a)     Authority of the Committee.  The Plan shall be administered by the
Committee, which shall have full and final authority, in each case subject to
and consistent with the provisions of the Plan, to select Eligible Persons to
become Participants; to grant Awards; to determine the type and number of
Awards, the dates on which Awards may be exercised and on which the risk of
forfeiture or the deferral period relating to Awards shall lapse or terminate;
the acceleration of any such dates, the expiration date of any Award; whether,
to what extent, and under what circumstances an Award may be settled, or the
exercise price of an Award may be paid, in cash, Stock, other Awards, or other
property; and other terms and conditions of, and all other matters relating to,
Awards; to prescribe documents evidencing or setting terms of Awards (such Award
documents need not be identical for each Participant), amendments thereto, and
rules and regulations for the administration of the Plan and amendments thereto;
to construe and interpret the Plan and Award documents and correct defects,
supply omissions or reconcile inconsistencies therein; and to make all other
decisions and determinations as the Committee may deem necessary or advisable
for the administration of the Plan.  Decisions of the Committee with respect to
the 

3

--------------------------------------------------------------------------------

administration and interpretation of the Plan shall be final, conclusive, and
binding upon all persons interested in the Plan, including Participants,
Beneficiaries, transferees under Section 11(b), and other persons claiming
rights from or through a Participant, and stockholders.  The foregoing
notwithstanding, the Board shall perform the functions of the Committee for
purposes of granting Awards under the Plan to non-employee directors (authority
with respect to other aspects of non-employee director awards is not exclusive
to the Board, however).

      (b)     Manner of Exercise of Committee Authority.  At any time that a
member of the Committee is not a Qualified Member, (i) any action of the
Committee relating to an Award intended by the Committee to qualify as
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder may be taken by a subcommittee, designated by the
Committee or the Board, composed solely of two or more Qualified Members, and
(ii) any action relating to an Award granted or to be granted to a Participant
who is then subject to Section 16 of the Exchange Act in respect of the Company
may be taken either by such a subcommittee or by the Committee but with each
such member who is not a Qualified Member abstaining or recusing himself or
herself from such action, provided that, upon such abstention or recusal, the
Committee remains composed of two or more Qualified Members.  Such action,
authorized by such a subcommittee or by the Committee upon the abstention or
recusal of such non-Qualified Member(s), shall be the action of the Committee
for purposes of the Plan.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to those officers who from time to time comprise the Management Committee of the
Company the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine, to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d) for Awards granted to Participants subject to
Section 16 of the Exchange Act in respect of the Company and will not cause
Awards intended to qualify as "performance-based compensation" under Code
Section 162(m) to fail to so qualify.  In addition, no such delegation will
authorize such officers to grant options on more than 20,000 shares in the
aggregate in any calendar year, authorize the grant of options on more than
1,500 shares to any employee in any calendar year, or authorize the grant of
options to any person who is an officer or director of the Company. Any options
granted by such officers pursuant to any such delegation shall be promptly
reported to the Committee.

      (c)     Limitation of Liability.  The Committee and each member thereof,
and any person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company's independent auditors, consultants or
any other agents assisting in the administration of the Plan.  Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, 

4

--------------------------------------------------------------------------------

to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.

     4.     Stock Subject to Plan.

      (a)     Overall Number of Shares Available for Delivery.  Subject to
adjustment as provided in Section 11(c), the total number of shares of Stock
reserved and available for delivery in connection with Awards under the Plan
shall be (i) 500,000 shares, plus (ii) the number of shares that, immediately
prior to the Effective Date, remain available for issuance under the Preexisting
Plan (1,017,268 shares) plus (iii) the number of shares subject to awards under
the Preexisting Plan which become available in accordance with Section 4(b)
after the Effective Date plus (iv) 15% of the number of shares issued or
delivered by the Company during the term of the Plan other than issuances or
deliveries under the Plan or other incentive compensation plans of the Company;
provided, however, that the total number of shares with respect to which ISOs
may be granted shall not exceed the number specified under clause (i) plus the
number specified under clause (ii) above; and provided further, that the total
number of shares which may be issued and delivered in connection with Awards
other than Options shall not exceed 10% of the total number of shares reserved
under the Plan.  Any shares of Stock delivered under the Plan shall consist of
authorized and unissued shares or treasury shares.

      (b)     Share Counting Rules.  The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments if the
number of shares of Stock actually delivered differs from the number of shares
previously counted in connection with an Award.  Shares subject to an Award or
an award under the Preexisting Plan that is canceled, expired, forfeited,
settled in cash or otherwise terminated without a delivery of shares to the
Participant will again be available for Awards, and shares withheld in payment
of the exercise price or taxes relating to an Award or Preexisting Plan award
and shares equal to the number surrendered in payment of any exercise price or
taxes relating to an Award or Preexisting Plan award shall be deemed to
constitute shares not delivered to the Participant and shall be deemed to again
be available for Awards under the Plan.  In addition, in the case of any Award
granted in substitution for an award of a company or business acquired by the
Company or a subsidiary or affiliate, shares issued or issuable in connection
with such substitute Award shall not be counted against the number of shares
reserved under the Plan, but shall be available under the Plan by virtue of the
Company's assumption of the plan or arrangement of the acquired company or
business.  This Section 4(b) shall apply to the number of shares reserved and
available for ISOs only to the extent consistent with applicable regulations
relating to ISOs under the Code.

     5.     Eligibility; Per-Person Award Limitations.  Awards may be granted
under the Plan only to Eligible Persons.  For purposes of the Plan, an "Eligible
Person" means an employee of the Company or any subsidiary or affiliate,
including any executive officer, a 

5

--------------------------------------------------------------------------------

non-employee director of the Company, a consultant or other person who provides
substantial services to the Company or a subsidiary or affiliate, and any person
who has been offered employment by the Company or a subsidiary or affiliate,
provided that such prospective employee may not receive any payment or exercise
any right relating to an Award until such person has commenced employment with
the Company or a subsidiary or affiliate.  An employee on leave of absence may
be considered as still in the employ of the Company or a subsidiary or affiliate
for purposes of eligibility for participation in the Plan.  For purposes of the
Plan, a joint venture in which the Company or a subsidiary has a substantial
direct or indirect equity investment shall be deemed an affiliate, if so
determined by the Committee.  In each calendar year during any part of which the
Plan is in effect, an Eligible Person may be granted Awards intended to qualify
as "performance-based compensation" under Code Section 162(m) under each of
Section 6(b), 6(c), 6(d), 6(e), 6(f), or 6(g) relating to up to his or her
Annual Limit (such Annual Limit to apply separately to the type of Award
authorized under each specified subsection, except that the limitation applies
to Dividend Equivalents under Section 6(f) only if such Dividend Equivalents are
granted separately from and not as a feature of another Award).  A Participant's
Annual Limit, in any year during any part of which the Participant is then
eligible under the Plan, shall equal 500,000 shares plus the amount of the
Participant's unused Annual Limit relating to the same type of Award as of the
close of the previous year, subject to adjustment as provided in Section 11(c).
In the case of an Award which is not valued in a way in which the limitation set
forth in the preceding sentence would operate as an effective limitation
satisfying Treasury Regulation 1.162-27(e)(4) (including a Performance Award
under Section 7 not related to an Award specified in Section 6), an Eligible
Person may not be granted Awards authorizing the earning during any calendar
year of an amount that exceeds the Participant's Annual Limit, which for this
purpose shall equal $3 million plus the amount of the Participant's unused cash
Annual Limit as of the close of the previous year (this limitation is separate
and not affected by the number of Awards granted during such calendar year
subject to the limitation in the preceding sentence).  For this purpose, (i)
"earning" means satisfying performance conditions so that an amount becomes
payable, without regard to whether it is to be paid currently or on a deferred
basis or continues to be subject to any service requirement or other
non-performance condition, and (ii) a Participant's Annual Limit is used to the
extent an amount or number of shares may be potentially earned or paid under an
Award, regardless of whether such amount or shares are in fact earned or paid.

     6.     Specific Terms of Awards.

      (a)     General.  Awards may be granted on the terms and conditions set
forth in this Section 6.  In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 11(e)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment or
service by the Participant and terms permitting a Participant to make elections
relating to his or her Award.  The Committee shall retain full power and
discretion with respect to any term or condition of an Award 

6

--------------------------------------------------------------------------------

that is not mandatory under the Plan.  The Committee shall require the payment
of lawful consideration for an Award to the extent necessary to satisfy the
requirements of the Delaware General Corporation Law, and may otherwise require
payment of consideration for an Award except as limited by the Plan.

      (b)     Options.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:

      (i)     Exercise Price.  The exercise price per share of Stock purchasable
under an Option (including both ISOs and non-qualified Options) shall be
determined by the Committee, provided that such exercise price shall be not less
than the Fair Market Value of a share of Stock on the date of grant of such
Option, subject to Sections 6(e) and 8(a).

      (ii)     Option Term; Time and Method of Exercise.  The Committee shall
determine the term of each Option, provided that in no event shall the term of
any ISO exceed a period of ten years from the date of grant.  The Committee
shall determine the time or times at which or the circumstances under which an
Option may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the methods by which such
exercise price may be paid or deemed to be paid and the form of such payment
(subject to Section 11(k)), including, without limitation, cash, Stock, other
Awards or awards granted under other plans of the Company or any subsidiary or
affiliate, or other property (including notes and other contractual obligations
of Participants to make payment on a deferred basis, such as through "cashless
exercise" arrangements, to the extent permitted by applicable law), and the
methods by or forms in which Stock will be delivered or deemed to be delivered
in satisfaction of Options to Participants (including deferred delivery of
shares representing the Option "profit," at the election of the Participant or
as mandated by the Committee, with such deferred shares subject to any vesting,
forfeiture or other terms as the Committee may specify).

      (iii)     ISOs.  The terms of any ISO granted under the Plan shall comply
in all respects with the provisions of Code Section 422, including but not
limited to the requirement that no ISO shall be granted more than ten years
after the Effective Date.  

      (iv)     Non-Employee Director Option Grants.  At any time that the
Compensation and Nominating Committee grants across-the-board options to
employees, Non-Employee Directors shall also be granted options, using the same
ratio of number of options granted to amount of compensation as is used in
determining options granted to employees in the across-the-board option
grant.  For this purpose, the Non-Employee Director's compensation in the prior
year shall be used, with any units included in such compensation valued as of
the date of their award.

      (c)     Restricted Stock.  The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:

7

--------------------------------------------------------------------------------

      (i)     Grant and Restrictions.  In addition to any restrictions imposed
by law, Restricted Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the date of grant or thereafter.  Except to the extent restricted under the
terms of the Plan and any Award document relating to the Restricted Stock, a
Participant granted Restricted Stock shall have all of the rights of a
stockholder, including the right to vote the Restricted Stock and the right to
receive dividends thereon (subject to any mandatory reinvestment or other
requirement imposed by the Committee).

      (ii)     Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Company; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.

      (iii)     Certificates for Stock.  Restricted Stock granted under the Plan
may be evidenced in such manner as the Committee shall determine.  If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.

      (iv)     Dividends and Splits.  As a condition to the grant of an Award of
Restricted Stock, the Committee may require that any dividends paid on a share
of Restricted Stock shall be either (A) paid with respect to such Restricted
Stock at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates, or (C) deferred as to payment,
either as a cash deferral or with the amount or value thereof automatically
deemed reinvested in shares of Deferred Stock, other Awards or other investment
vehicles, subject to such terms as the Committee shall determine or permit a
Participant to elect.  Unless otherwise determined by the Committee, Stock
distributed in connection with a Stock split or Stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Stock or other property has been distributed.

8

--------------------------------------------------------------------------------

      (d)     Deferred Stock.  The Committee is authorized to grant Deferred
Stock to Participants, which are rights to receive Stock, other Awards, or a
combination thereof at the end of a specified deferral period, subject to the
following terms and conditions:

      (i)     Award and Restrictions.  Issuance of Stock will occur upon
expiration of the deferral period specified for an Award of Deferred Stock by
the Committee (or, if permitted by the Committee, as elected by the
Participant).  In addition, Deferred Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse at the expiration of the
deferral period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, in installments or otherwise, and under such other circumstances as
the Committee may determine at the date of grant or thereafter.  Deferred Stock
rights may be satisfied by delivery of Stock, other Awards, or a combination
thereof (subject to Section 11(k)), as determined by the Committee at the date
of grant or thereafter.

      (ii)     Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or service during the applicable deferral period
or portion thereof to which forfeiture conditions apply (as provided in the
Award document evidencing the Deferred Stock), all Deferred Stock that is at
that time subject to such forfeiture conditions shall be forfeited; provided
that the Committee may provide, by rule or regulation or in any Award document,
or may determine in any individual case, that restrictions or forfeiture
conditions relating to Deferred Stock will lapse in whole or in part, including
in the event of terminations resulting from specified causes.

      (iii)     Dividend Equivalents.  Unless otherwise determined by the
Committee, Dividend Equivalents on the specified number of shares of Stock
covered by an Award of Deferred Stock shall be either (A) paid with respect to
such Deferred Stock at the dividend payment date in cash or in shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) deferred with respect to such Deferred Stock, either as a cash
deferral or with the amount or value thereof automatically deemed reinvested in
additional Deferred Stock, other Awards or other investment vehicles having a
Fair Market Value equal to the amount of such dividends, as the Committee shall
determine or permit a Participant to elect.

      (e)     Bonus Stock and Awards in Lieu of Obligations.  The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations of the Company or a subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee.

      (f)     Dividend Equivalents.  The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Stock, other Awards, or other property equivalent  to all or a portion of
the dividends paid with respect to a 

9

--------------------------------------------------------------------------------

specified number of shares of Stock.  Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award.  The Committee may
provide that Dividend Equivalents shall be paid or distributed when accrued or
shall be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles, and subject to restrictions on transferability, risks of
forfeiture and such other terms as the Committee may specify.

      (g)     Other Stock-Based Awards.  The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock or factors that may influence
the value of Stock, including, without limitation, convertible or exchangeable
debt securities, other rights convertible or exchangeable into Stock, purchase
rights for Stock, Awards with value and payment contingent upon performance of
the Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units.  The Committee shall determine the terms and
conditions of such Awards.  Stock delivered pursuant to an Award in the nature
of a purchase right granted under this Section 6(g) shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, notes, or other
property, as the Committee shall determine.  Cash awards, as an element of or
supplement to any other Award under the Plan, may also be granted pursuant to
this Section 6(g).

      (h)     Performance Awards. Performance Awards, denominated in cash or in
Stock or other Awards, may be granted by the Committee in accordance with
Section 7.

     7.     Performance Awards, Including Annual Incentive Awards.

      (a)     Performance Awards Generally.  The Committee is authorized to
grant Performance Awards on the terms and conditions specified in this Section
7.  Performance Awards may be denominated as a cash amount, a number of shares
of Stock, or a specified number of other Awards (or a combination of the
foregoing) which may be earned upon achievement or satisfaction of performance
conditions specified by the Committee.  In addition, the Committee may specify
that any other Award shall constitute a Performance Award by conditioning the
right of a Participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Sections 7(b) and 7(c) in the case of a Performance Award intended
to qualify as "performance-based compensation" under Code Section 162(m).

      (b)     Performance Awards Granted to Covered Employees.  If the Committee
determines that a Performance Award to be granted to an Eligible Person who is
designated by the Committee as likely to be a Covered Employee should qualify
as 

10

--------------------------------------------------------------------------------

"performance-based compensation" for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of a preestablished performance goal and other terms set forth in
this Section 7(b).  Such Performance Awards shall be subject to the per-person
maximum limitation set forth in Section 5.

      (i)     Performance Goal Generally.  The performance goal for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 7(b).  The performance
goal shall be objective and shall otherwise meet the requirements of Code
Section 162(m) and regulations thereunder (including Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being "substantially uncertain."  The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards.  Performance goals may differ for Performance Awards
granted to any one Participant or to different Participants.

      (ii)     Business Criteria.  One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries or affiliates or other business units of the Company shall be used
by the Committee in establishing performance goals for such Performance Awards:
(1) net sales; (2) earnings from operations, earnings before or after taxes,
earnings before or after interest, depreciation, amortization, or extraordinary
or special items, (3) net income or net income per common share (basic or
diluted); (4) return on assets, return on invested capital, return on total
capital, or return on equity; (5) cash flow, free cash flow, cash flow return on
investment, or net cash provided by operations; (6) interest expense after
taxes; (7) economic value created; (8) operating margin, or profit margin; (9)
stock price or total stockholder return; and (10) strategic business criteria,
consisting of one or more objectives based on meeting specified market
penetration, geographic business expansion goals, cost targets, customer
satisfaction, employee satisfaction, management of employment practices and
employee benefits, supervision of litigation and information technology, and
goals relating to acquisitions or divestitures of subsidiaries, affiliates or
joint ventures.  The targeted level or levels of performance with respect to
such business criteria may be established at such levels and in such terms as
the Committee may determine, in its discretion, including in absolute terms, as
a goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies.

      (iii)     Performance Period; Timing for Establishing Performance
Goals.  Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to one year or more than one
year, as 

11

--------------------------------------------------------------------------------

specified by the Committee.  A performance goal shall be established not later
than the earlier of (A) 90 days after the beginning of any performance period
applicable to such Performance Award or (B) the time 25% of such performance
period has elapsed.

      (iv)     Performance Award Pool.  The Committee may establish a
Performance  Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards.  The
amount of such Performance Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the business criteria set
forth in Section 7(b)(ii) during the given performance period, as specified by
the Committee in accordance with Section 7(b)(iv).  The Committee may specify
the amount of the Performance Award pool as a percentage of any of such business
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such business
criteria.

      (v)     Settlement of Performance Awards; Other Terms.  Settlement of such
Performance Awards shall be in cash, Stock, other Awards or other property, in
the discretion of the Committee.  The Committee may, in its discretion, increase
or reduce the amount of a settlement otherwise to be made in connection with
such Performance Awards, but may not exercise discretion to increase any such
amount payable to a Covered Employee in respect of a Performance Award subject
to this Section 7(b).  Any settlement which changes the form of payment from
that originally specified shall be implemented in a manner such that the
Performance Award and other related Awards do not, solely for that reason, fail
to qualify as "performance-based compensation" for purposes of Code Section
162(m).  The Committee shall specify the circumstances in which such Performance
Awards shall be paid or forfeited in the event of termination of employment by
the Participant or other event (including a Change in Control) prior to the end
of a performance period or settlement of such Performance Awards.

      (c)     Annual Incentive Awards Granted to Designated Covered
Employees.  The Committee may grant an Annual Incentive Award to an Eligible
Person who is designated by the Committee as likely to be a Covered
Employee.  Such Annual Incentive Award will be intended to qualify as
"performance-based compensation" for purposes of Code Section 162(m), and
therefore its grant, exercise and/or settlement shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 7(c).

      (i)     Grant of Annual Incentive Awards.  Not later than the earlier of
90 days after the beginning of any performance period applicable to such Annual
Incentive Award or the time 25% of such performance period has elapsed, the
Committee shall determine the Covered Employees who will potentially receive
Annual Incentive Awards, and the amount(s) potentially payable thereunder, for
that performance period.  The amount(s) potentially payable shall be based upon
the achievement of a performance goal or goals based on one or more of the
business criteria set forth in 

12

--------------------------------------------------------------------------------

Section 7(b)(ii) in the given performance period, as specified by the
Committee.  The Committee may designate an annual incentive award pool as the
means by which Annual Incentive Awards will be measured, which pool shall
conform to the provisions of Section 7(b)(iv).  In such case, the portion of the
Annual Incentive Award pool potentially payable to each Covered Employee shall
be preestablished by the Committee.  In all cases, the maximum Annual Incentive
Award of any Participant shall be subject to the limitation set forth in Section
5.

      (ii)     Payout of Annual Incentive Awards.  After the end of each
performance period, the Committee shall determine the amount, if any, of the
Annual Incentive Award for that performance period payable to each
Participant.  The Committee may, in its discretion, determine that the amount
payable to any Participant as a final Annual Incentive Award shall be reduced
from the amount of his or her potential Annual Incentive Award, including a
determination to make no final Award whatsoever, but may not exercise discretion
to increase any such amount.  The Committee shall specify the circumstances in
which an Annual Incentive Award shall be paid or forfeited in the event of
termination of employment by the Participant or other event (including a Change
in Control) prior to the end of a performance period or settlement of such
Annual Incentive Award.

      (d)     Written Determinations.  Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards and Annual Incentive Awards, the level of actual achievement
of the specified performance goals relating to Performance Awards and Annual
Incentive Awards, and the amount of any final Performance Award and Annual
Incentive Award shall be recorded in writing in the case of Performance Awards
intended to qualify under Section 162(m).  Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award granted to a Covered
Employee, that the performance objective relating to the Performance Award and
other material terms of the Award upon which settlement of the Award was
conditioned have been satisfied.  

     8.     Certain Provisions Applicable to Awards.

      (a)     Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, any
subsidiary or affiliate, or any business entity to be acquired by the Company or
a subsidiary or affiliate, or any other right of a Participant to receive
payment from the Company or any subsidiary or affiliate.  Awards granted in
addition to or in tandem with other Awards or awards may be granted either as of
the same time as or a different time from the grant of such other Awards or
awards.  Subject to Section 11(k), the Committee may determine that, in granting
a new Award, the in-the-money value of any surrendered Award or award may be
applied to reduce the exercise price of any Option, or purchase price of any
other Award.  

13

--------------------------------------------------------------------------------

      (b)     Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee, subject to the express limitations set
forth in Section 6(b)(ii).

      (c)     Form and Timing of Payment under Awards; Deferrals.  Subject to
the terms of the Plan (including Section 11(k)) and any applicable Award
document, payments to be made by the Company or a subsidiary or affiliate upon
the exercise of an Option or other Award or settlement of an Award may be made
in such forms as the Committee shall determine, including, without limitation,
cash, Stock, other Awards or other property, and may be made in a single payment
or transfer, in installments, or on a deferred basis.  The settlement of any
Award may be accelerated, and cash paid in lieu of Stock in connection with such
settlement, in the discretion of the Committee or upon occurrence of one or more
specified events (subject to Section 11(k)).  Installment or deferred payments
may be required by the Committee (subject to Section 11(e)) or permitted at the
election of the Participant on terms and conditions established by the
Committee.  Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

      (d)     Exemptions from Section 16(b) Liability. With respect to a
Participant who is then subject to the reporting requirements of Section 16(a)
of the Exchange Act in respect of the Company, the Committee shall use
reasonable efforts to implement transactions under the Plan and administer the
Plan in a manner that will ensure that each transaction with respect to such a
Participant is exempt from liability under Rule 16b-3 or otherwise not subject
to liability under Section 16(b)), except that this provision shall not limit
sales by such a Participant, and such a Participant may engage in other
non-exempt transactions under the Plan.  The Committee may authorize the Company
to repurchase any Award or shares of Stock deliverable or delivered in
connection with any Award (subject to Section 11(k)) in order to avoid a
Participant who is subject to Section 16 of the Exchange Act incurring liability
under Section 16(b).  Unless otherwise specified by the Participant, equity
securities or derivative securities acquired under the Plan which are disposed
of by a Participant shall be deemed to be disposed of in the order acquired by
the Participant.

      (e)     Loan Provisions.  With the consent of the Committee, and subject
at all times to, and only to the extent, if any, permitted under and in
accordance with, laws and regulations and other binding obligations or
provisions applicable to the Company, the Company may make, guarantee, or
arrange for a loan or loans to a Participant with respect to the exercise of any
Option or other payment in connection with any Award, including the payment by a
Participant of any or all federal, state, or local income or other taxes due in
connection with any Award.  Subject to such limitations, the Committee shall
have full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms, and provisions of any such loan or loans, including
the interest rate, if any, to be charged in respect of any such loan or loans,
whether the loan or loans are to be with or without recourse against the
borrower, the terms on which the loan is to be repaid and conditions, if any,
under which the loan or loans may be forgiven.

14

--------------------------------------------------------------------------------

     (f)     Limitation on Vesting of Certain Awards.  Restricted Stock will
vest over a minimum period of one year except in the event of a Participant's
death, disability, or retirement, or in the event of a Change in Control or
other special circumstances.  

     9.     Change in Control.

      (a)     Effect of "Change in Control" on Non-Performance Based Awards.  In
the event of a "Change in Control," the following provisions shall apply to
non-performance based Awards, including Awards as to which performance
conditions previously have been satisfied or are deemed satisfied under Section
9(b), unless otherwise provided by the Committee in the Award document:

      (i)     All deferral of settlement, forfeiture conditions and other
restrictions applicable to Awards granted under the Plan shall lapse and such
Awards shall be fully payable as of the time of the Change in Control without
regard to deferral and vesting conditions, except to the extent of any waiver by
the Participant or other express election to defer beyond a Change in Control
and subject to applicable restrictions set forth in Section 11(a);

      (ii)     Any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested as of the time
of the Change in Control and shall remain exercisable and vested for the balance
of the stated term of such Award without regard to any termination of employment
or service by the Participant other than a termination for "cause" (as defined
in any employment or severance agreement between the Company or a subsidiary or
affiliate and the Participant then in effect or, if none, as defined by the
Committee and in effect at the time of the Change in Control), subject only to
applicable restrictions set forth in Section 11(a); and

      (iii)     The Committee may, in its discretion, determine to extend to any
Participant who holds an Option the right to elect, during the 60-day period
immediately following the Change in Control, in lieu of acquiring the shares of
Stock covered by such Option, to receive in cash the excess of the Change in
Control Price over the exercise price of such Option, multiplied by the number
of shares of Stock covered by such Option, and to extend to any Participant who
holds other types of Awards denominated in shares the right to elect, during the
60-day period immediately following the Change in Control, in lieu of receiving
the shares of Stock covered by such Award, to receive in cash the Change in
Control Price multiplied by the number of shares of Stock covered by such Award.

      (b)     Effect of "Change in Control" on Performance-Based Awards.  In the
event of a "Change in Control," with respect to an outstanding Award subject to
achievement of performance goals and conditions, such performance goals and
conditions shall be deemed 

15

--------------------------------------------------------------------------------

to be met or exceeded if and to the extent so provided by the Committee in the
Award document governing such Award or other agreement with the Participant.

      (c)     Definition of "Change in Control."  A "Change in Control" shall be
deemed to have occurred if, after the Effective Date, there shall have occurred
any of the following:

      (i)     Any "person," as such term is used in Section 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a "15% Beneficial
Owner."  For purposes of this provision, a "15% Beneficial Owner" shall mean a
person who is the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
15% or more of the combined voting power of the Company's then-outstanding
voting securities; provided that the term "15% Beneficial Owner" shall not
include any person who, at all times following such an acquisition of
securities, remains eligible to file a Schedule 13G pursuant to Rule 13d-1(b)
under the Exchange Act, or remains exempt from filing a Schedule 13D under
Section 13(d)(6)(b) of the Exchange Act, with respect to all classes of Company
voting securities;

      (ii)     During any period of two consecutive years commencing on or after
the Effective Date, individuals who at the beginning of such period constitute
the Board, and any new director (other than a director designated by a person
(as defined above) who has entered into an agreement with the Company to effect
a transaction described in subsections (i), (iii) or (iv) of this definition)
whose election by the Board or nomination for election by the Company's
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the "Continuing Directors") cease for any reason to constitute at least a
majority thereof;

      (iii)     The shareholders of the Company have approved a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 60% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after such transaction being beneficially owned
by persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 60% 

16

--------------------------------------------------------------------------------

threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company, such surviving entity or a subsidiary thereof; and provided
further, that, if consummation of the corporate transaction referred to in this
Section 9(c)(iii) is subject, at the time of such approval by shareholders, to
the consent of any government or governmental agency or approval of the
shareholders of another entity or other material contingency, no Change in
Control shall occur until such time as such consent and approval has been
obtained and any other material contingency has been satisfied;

      (iv)     The shareholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets (or any transaction
having a similar effect); provided that, if consummation of the transaction
referred to in this Section 9(c)(iv) is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change in Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; and

      (v)     any other event which the Board of Directors of the Company
determines shall constitute a Change in Control for purposes of this Plan;

provided that a Change in Control shall not be deemed to have occurred if, prior
to the later of occurrence of the specified event that would otherwise
constitute a Change in Control under paragraphs (i) through (iv) hereof or the
expiration of seven days after the Company has obtained actual notice that such
an event has occurred, the Continuing Directors of the Company then in office,
by a majority vote thereof, determine that the occurrence of such specified
event shall not be deemed to be a Change in Control hereunder or shall not be
deemed to be a Change in Control with respect to a particular Participant.

      (d)     Definition of "Change in Control Price."  The "Change in Control
Price" means an amount in cash equal to the higher of (i) the amount of cash and
fair market value of property that is the highest price per share paid
(including extraordinary dividends) in any transaction triggering the Change in
Control or any liquidation of shares following a sale of substantially all
assets of the Company, or (ii) the highest Fair Market Value per share at any
time during the 60-day period preceding and 60-day period following the Change
in Control.

     10.     Additional Award Forfeiture Provisions

      (a)     Forfeiture of Options and Other Awards and Gains Realized Upon
Prior Option Exercises or Award Settlements.  Unless otherwise determined by the
Committee, each Award granted hereunder shall be subject to the following
additional forfeiture conditions, to which the Participant, by accepting an
Award hereunder, agrees.  If any of the events specified in Section 10(b)(i),
(ii), or (iii) occurs (a "Forfeiture Event"), all of the following forfeitures
will result:

17

--------------------------------------------------------------------------------

      (i)     The unexercised portion of the Option, whether or not vested, and
any other Award not then settled (except for an Award that has not been settled
solely due to an elective deferral by the Participant and otherwise is not
forfeitable in the event of any termination of service of the Participant) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event; and

      (ii)     The Participant will be obligated to repay to the Company, in
cash, within five business days after demand is made therefor by the Company,
the total amount of Award Gain (as defined herein) realized by the Participant
upon each exercise of an Option or settlement of an Award (regardless of any
elective deferral) that occurred on or after (A) the date that is six months
prior to the occurrence of the Forfeiture Event, if the Forfeiture Event
occurred while the Participant was employed by the Company or a subsidiary or
affiliate, or (B) the date that is six months prior to the date the
Participant's employment by the Company or a subsidiary or affiliate terminated,
if the Forfeiture Event occurred after the Participant ceased to be so
employed.  For purposes of this Section, the term "Award Gain" shall mean (i),
in respect of a given Option exercise, the product of (X) the Fair Market Value
per share of Stock at the date of such exercise (without regard to any
subsequent change in the market price of shares) minus the exercise price times
(Y) the number of shares as to which the Option was exercised at that date, and
(ii), in respect of any other settlement of an Award granted to the Participant,
the Fair Market Value of the cash or Stock paid or payable to Participant
(regardless of any elective deferral) less any cash or the Fair Market Value of
any Stock or property (other than an Award or award which would have itself then
been forfeitable hereunder and excluding any payment of tax withholding) paid by
the Participant to the Company as a condition of or in connection such
settlement.    

      (b)     Events Triggering Forfeiture.  The forfeitures specified in
Section 10(a) will be triggered upon the occurrence of any one of the following
Forfeiture Events at any time during the Participant's employment by the Company
or a subsidiary or affiliate or during the one-year period following termination
of such employment:

      (i)     The Participant, acting alone or with others, directly or
indirectly, prior to a Change in Control, (A) engages, either as employee,
employer, consultant, advisor, or director, or as an owner, investor, partner,
or stockholder unless the Participant's interest is insubstantial, in any
business in an area or region in which the Company conducts business at the date
the event occurs, which is directly in competition with a business then
conducted by the Company or a subsidiary or affiliate; (B) induces any customer
or supplier of the Company or a subsidiary or affiliate, or other company with
which the Company or a subsidiary or affiliate has a business relationship, to
curtail, cancel, not renew, or not continue his or her or its business with the
Company or any subsidiary or affiliate; or (C) induces, or attempts to
influence, any employee of or service provider to the Company or a subsidiary or
affiliate to terminate such employment or service.  The Committee shall, in its
discretion, determine which lines of business the Company conducts on any
particular date and which third parties may 

18

--------------------------------------------------------------------------------

reasonably be deemed to be in competition with the Company.  For purposes of
this Section 10(b)(i), a Participant's interest as a stockholder is
insubstantial if it represents beneficial ownership of less than five percent of
the outstanding class of stock, and a Participant's interest as an owner,
investor, or partner is insubstantial if it represents ownership, as determined
by the Committee in its discretion, of less than five percent of the outstanding
equity of the entity;

      (ii)     The Participant discloses, uses, sells, or otherwise transfers,
except in the course of employment with or other service to the Company or any
subsidiary or affiliate, any confidential or proprietary information of the
Company or any subsidiary or affiliate, including but not limited to information
regarding the Company's current and potential customers, organization,
employees, finances, and methods of operations and investments, so long as such
information has not otherwise been disclosed to the public or is not otherwise
in the public domain, except as required by law or pursuant to legal process, or
the Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its subsidiaries or affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or

      (iii)     The Participant fails to cooperate with the Company or any
subsidiary or affiliate by making himself or herself available to testify on
behalf of the Company or such subsidiary or affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, or
otherwise fails to assist the Company or any subsidiary or affiliate in any such
action, suit, or proceeding by providing information and meeting and consulting
with members of management of, other representatives of, or counsel to, the
Company or such subsidiary or affiliate, as reasonably requested.

      (c)     Agreement Does Not Prohibit Competition or Other Participant
Activities.  Although the conditions set forth in this Section 10 shall be
deemed to be incorporated into an Award, a Participant is not thereby prohibited
from engaging in any activity, including but not limited to competition with the
Company and its subsidiaries and affiliates.  Rather, the non-occurrence of the
Forfeiture Events set forth in Section 10(b) is a condition to the Participant's
right to realize and retain value from his or her compensatory Options and
Awards, and the consequence under the Plan if the Participant engages in an
activity giving rise to any such Forfeiture Event are the forfeitures specified
herein.  The Company and the Participant shall not be precluded by this
provision or otherwise from entering into other agreements concerning the
subject matter of Section 10(a) and 10(b).

      (d)     Committee Discretion.  The Committee may, in its discretion, waive
in whole or in part the Company's right to forfeiture under this Section, but no
such waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company.  In addition, the Committee may impose
additional conditions on Awards, by 

19

--------------------------------------------------------------------------------

inclusion of appropriate provisions in the document evidencing or governing any
such Award.

     11.     General Provisions.

      (a)     Compliance with Legal and Other Requirements.  The Company may, to
the extent deemed necessary or advisable by the Committee, postpone the issuance
or delivery of Stock or payment of other benefits under any Award until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Committee may
consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.  The
foregoing notwithstanding, in connection with a Change in Control, the Company
shall take or cause to be taken no action, and shall undertake or permit to
arise no legal or contractual obligation, that results or would result in any
postponement of the issuance or delivery of Stock or payment of benefits under
any Award or the imposition of any other conditions on such issuance, delivery
or payment, to the extent that such postponement or other condition would
represent a greater burden on a Participant than existed on the 90th day
preceding the Change in Control.

      (b)     Limits on Transferability; Beneficiaries.  No Award or other right
or interest of a Participant under the Plan shall be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability of such
Participant to any party (other than the Company or a subsidiary or affiliate
thereof), or assigned or transferred by such Participant otherwise than by will
or the laws of descent and distribution or to a Beneficiary upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative, except that Awards and other rights
(other than ISOs) may be transferred to one or more transferees during the
lifetime of the Participant, and may be exercised by such transferees in
accordance with the terms of such Award, but only if and to the extent such
transfers are permitted by the Committee, subject to any terms and conditions
which the Committee may impose thereon (including limitations the Committee may
deem appropriate in order that offers and sales under the Plan will meet
applicable requirements of registration forms under the Securities Act of 1933
specified by the Securities and Exchange Commission).  A Beneficiary,
transferee, or other person claiming any rights under the Plan from or through
any Participant shall be subject to all terms and conditions of the Plan and any
Award document applicable to such Participant, except as otherwise determined by
the Committee, and to any additional terms and conditions deemed necessary or
appropriate by the Committee.

20

--------------------------------------------------------------------------------

      (c)     Adjustments.  In the event that any large, special and
non-recurring dividend or other distribution (whether in the form of cash or
property other than Stock), recapitalization, forward or reverse split, Stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event affects the Stock such that an adjustment is determined by
the Committee to be appropriate under the Plan, then the Committee shall, in
such manner as it may deem equitable, adjust any or all of (i) the number and
kind of shares of Stock which may be delivered in connection with Awards granted
thereafter, (ii) the number and kind of shares of Stock by which annual
per-person Award limitations are measured under Section 5, (iii) the number and
kind of shares of Stock subject to or deliverable in respect of outstanding
Awards and (iv) the exercise price, grant price or purchase price relating to
any Award or, if deemed appropriate, the Committee may make provision for a
payment of cash or property to the holder of an outstanding Option (subject to
Section 11(k)).  In addition, the Committee is authorized to make adjustments in
the terms and conditions of, and the criteria included in, Awards (including
Performance Awards and performance goals and any hypothetical funding pool
relating thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any subsidiary or affiliate or other business unit, or the financial statements
of the Company or any subsidiary or affiliate, or in response to changes in
applicable laws, regulations, accounting principles, tax rates and regulations
or business conditions or in view of the Committee's assessment of the business
strategy of the Company, any subsidiary or affiliate or business unit thereof,
performance of comparable organizations, economic and business conditions,
personal performance of a Participant, and any other circumstances deemed
relevant; provided that no such adjustment shall be authorized or made if and to
the extent that the existence of such authority (i) would cause Options, or
Performance Awards granted under Section 8 to Participants designated by the
Committee as Covered Employees and intended to qualify as "performance-based
compensation" under Code Section 162(m) and regulations thereunder to otherwise
fail to qualify as "performance-based compensation" under Code Section 162(m)
and regulations thereunder, or (ii) would cause the Committee to be deemed to
have authority to change the targets, within the meaning of Treasury Regulation
1.162-27(e)(4)(vi), under the performance goals relating to Options granted to
Covered Employees and intended to qualify as "performance-based compensation"
under Code Section 162(m) and regulations thereunder.  

      (d)     Tax Provisions.  

      (i)     Withholding.  The Company and any subsidiary or affiliate is
authorized to withhold from any Award granted, any payment relating to an Award
under the Plan, including from a distribution of Stock, or any payroll or other
payment to a Participant, amounts of withholding and other taxes due or
potentially payable in connection with any transaction involving an Award, and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award.  This authority shall
include authority to withhold or receive Stock or 

21

--------------------------------------------------------------------------------

other property and to make cash payments in respect thereof in satisfaction of a
Participant's withholding obligations, either on a mandatory or elective basis
in the discretion of the Committee.   Other provisions of the Plan
notwithstanding, only the minimum amount of Stock deliverable in connection with
an Award necessary to satisfy statutory withholding requirements will be
withheld.

      (ii)     Required Consent to and Notification of Code Section 83(b)
Election.  No election under Section 83(b) of the Code (to include in gross
income in the year of transfer the amounts specified in Code Section 83(b)) or
under a similar provision of the laws of a jurisdiction outside the United
States may be made unless expressly permitted by the terms of the Award document
or by action of the Committee in writing prior to the making of such
election.  In any case in which a Participant is permitted to make such an
election in connection with an Award, the Participant shall notify the Company
of such election within ten days of filing notice of the election with the
Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.

      (iii)     Requirement of Notification Upon Disqualifying Disposition Under
Code Section 421(b).  If any Participant shall make any disposition of shares of
Stock delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten days thereof.

      (e)     Changes to the Plan.  The Board may amend, suspend or terminate
the Plan or the Committee's authority to grant Awards under the Plan without the
consent of stockholders or Participants; provided, however, that any amendment
to the Plan shall be submitted to the Company's stockholders for approval not
later than the earliest annual meeting for which the record date is after the
date of such Board action if such stockholder approval is required by any
federal or state law or regulation or the rules of any stock exchange or
automated quotation system on which the Stock may then be listed or quoted or if
such amendment would materially increase the number of shares reserved for
issuance and delivery under the Plan or materially increase the benefits to
Participants under the Plan, and the Board may otherwise, in its discretion,
determine to submit other amendments to the Plan to stockholders for approval;
and provided further, that, without the consent of an affected Participant, no
such Board action may materially and adversely affect the rights of such
Participant under any outstanding Award.  Without the approval of stockholders,
the Committee will not amend or replace previously granted Options in a
transaction that constitutes a "repricing," as such term is used in Instruction
3 to Item 402(b)(2)(iv) of Regulation S-K, as promulgated by the Securities and
Exchange Commission.  With regard to other terms of Awards, the Committee shall
have no authority to waive or modify any such Award term after the Award has
been granted to the extent the waived or modified term would be mandatory under
the Plan for any Award newly granted at the date of the waiver or modification.

22

--------------------------------------------------------------------------------

      (f)     Right of Setoff.  The Company or any subsidiary or affiliate may,
to the extent permitted by applicable law, deduct from and set off against any
amounts the Company or a subsidiary or affiliate may owe to the Participant from
time to time, including amounts payable in connection with any Award, owed as
wages, fringe benefits, or other compensation owed to the Participant, such
amounts as may be owed by the Participant to the Company, including but not
limited to amounts owed under Section 10(a), although the Participant shall
remain liable for any part of the Participant's payment obligation not satisfied
through such deduction and setoff.  By accepting any Award granted hereunder,
the Participant agrees to any deduction or setoff under this Section 11(f).

      (g)     Unfunded Status of Awards; Creation of Trusts.  The Plan is
intended to constitute an "unfunded" plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Participant or
obligation to deliver Stock pursuant to an Award, nothing contained in the Plan
or any Award shall give any such Participant any rights that are greater than
those of a general creditor of the Company; provided that the Committee may
authorize the creation of trusts and deposit therein cash, Stock, other Awards
or other property, or make other arrangements to meet the Company's obligations
under the Plan.  Such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.

      (h)     Nonexclusivity of the Plan.  Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements, apart from the
Plan, as it may deem desirable, including incentive arrangements and awards
which do not qualify under Code Section 162(m), and such other arrangements may
be either applicable generally or only in specific cases.

      (i)     Payments in the Event of Forfeitures; Fractional Shares.  Unless
otherwise determined by the Committee, in the event of a forfeiture of an Award
with respect to which a Participant paid cash consideration, the Participant
shall be repaid the amount of such cash consideration.  No fractional shares of
Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

      (j)     Compliance with Code Section 162(m).  It is the intent of the
Company that Options granted to Covered Employees and other Awards designated as
Awards to Covered Employees subject to Section 7 shall constitute qualified
"performance-based compensation" within the meaning of Code Section 162(m) and
regulations thereunder, unless otherwise determined by the Committee at the time
of allocation of an Award.  Accordingly, the terms of Sections 7(b), (c), and
(d), including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m) and
regulations thereunder.  The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the
term 

23

--------------------------------------------------------------------------------

Covered Employee as used herein shall mean only a person designated by the
Committee as likely to be a Covered Employee with respect to a specified fiscal
year.  If any provision of the Plan or any Award document relating to a
Performance Award that is designated as intended to comply with Code Section
162(m) does not comply or is inconsistent with the requirements of Code
Section 162(m) or regulations thereunder, such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements, and no
provision shall be deemed to confer upon the Committee or any other person
discretion to increase the amount of compensation otherwise payable in
connection with any such Award upon attainment of the applicable performance
objectives.

      (k)     Certain Limitations Relating to Accounting Treatment of
Awards.  Other provisions of the Plan notwithstanding, the Committee's authority
under the Plan (including under Sections 8(c), 8(d), 11(c) and 11(d)) is limited
to the extent necessary to ensure that any Option or other Award of a type that
the Committee has intended to be subject to fixed accounting with a measurement
date at the date of grant or the date performance conditions are satisfied under
APB 25 shall not become subject to "variable" accounting solely due to the
existence of such authority, unless the Committee specifically determines that
the Award shall remain outstanding despite such "variable" accounting.  In
addition, other provisions of the Plan notwithstanding, (i) if any right under
this Plan would cause a transaction to be ineligible for pooling-of-interests
accounting that would, but for the right hereunder, be eligible for such
accounting treatment, such right shall be automatically adjusted so that
pooling-of-interests accounting shall be available, including by substituting
Stock or cash having a Fair Market Value equal to any cash or Stock otherwise
payable in respect of any right to cash which would cause the transaction to be
ineligible for pooling-of-interests accounting, and (ii) if the authority of the
Continuing Directors to determine that an event shall not constitute a Change in
Control or other authority under Section 9(c) would cause a transaction to be
ineligible for pooling-of-interests accounting that would, but for such
authority, be eligible for such accounting treatment, such authority shall be
limited to the extent necessary so that such transaction would be eligible for
pooling-of-interests accounting.

      (l)     Governing Law.  The validity, construction, and effect of the
Plan, any rules and regulations relating to the Plan and any Award document
shall be determined in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable
provisions of federal law.

      (m)     Awards to Participants Outside the United States.  The Committee
may modify the terms of any Award under the Plan made to or held by a
Participant who is then resident or primarily employed outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Award shall conform to laws, regulations, and customs of the
country in which the Participant is then resident or primarily employed, or so
that the value and other benefits of the Award to the Participant, as affected
by foreign tax laws and other restrictions applicable as a result of the
Participant's residence or employment abroad shall be comparable to the value of
such an Award to a Participant who is resident or primarily employed in the
United States.  An Award may be modified under this Section 11(m) in a manner
that is inconsistent with the 

24

--------------------------------------------------------------------------------

express terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation or result in actual liability under Section 16(b)
for the Participant whose Award is modified.

      (n)     Limitation on Rights Conferred under Plan.  Neither the Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or a subsidiary or affiliate,
(ii) interfering in any way with the right of the Company or a subsidiary or
affiliate to terminate any Eligible Person's or Participant's employment or
service at any time, (iii) giving an Eligible Person or Participant any claim to
be granted any Award under the Plan or to be treated uniformly with other
Participants and employees, or (iv) conferring on a Participant any of the
rights of a stockholder of the Company unless and until the Participant is duly
issued or transferred shares of Stock in accordance with the terms of an Award
or an Option is duly exercised.  Except as expressly provided in the Plan and an
Award document, neither the Plan nor any Award document shall confer on any
person other than the Company and the Participant any rights or remedies
thereunder.

      (o)     Severability; Entire Agreement.  If any of the provisions of this
Plan or any Award document is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.  The Plan and any Award
documents contain the entire agreement of the parties with respect to the
subject matter thereof and supersede all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.

      (p)     Plan Effective Date and Termination.  The Plan shall become
effective if, and at such time as, the stockholders of the Company have approved
it by the affirmative votes of the holders of a majority of the voting
securities of the Company present, or represented, and entitled to vote on the
subject matter at a duly held meeting of stockholders.  Unless earlier
terminated by action of the Board of Directors, the Plan will remain in effect
until such time as no Stock remains available for delivery under the Plan and
the Company has no further rights or obligations under the Plan with respect to
outstanding Awards under the Plan.

 

October 2001

25

--------------------------------------------------------------------------------